SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):July 31, 2015 AXIM BIOTECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-54296 27-4092986 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 18 E 50th St 5th Floor, New York, NY (Address of principal executive offices) (Zip Code) (212) 751-0001 (Registrant’s telephone number, including area code) (Former name if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On July 31, 2015, AXIM Biotechnologies, Inc. issued a press release clarifying its relationships with Medical Marijuana, Inc. and CanChew Biotechnologies, LLC.The press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information set forth under this Item 7.01, including Exhibit 99.1, is being furnished and, as a result, such information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of such Section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01 - Financial Statements and Exhibits (d) Exhibits 99.1 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AXIM BIOTECHNOLOGIES, INC. Dated: July 31, 2015 By: /s/ Dr. George E. Anastassov Name: Dr. George E. Anastassov Chief Executive Officer
